Citation Nr: 9927937	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease as a residual of beriberi, currently evaluated as 60 
percent disabling.  

2.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1941 
to September 1942, and from March 1945 to February 1946.  He 
was a prisoner-of-war (POW) from April 1942 to September 
1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Manila 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to increased 
evaluations for ischemic heart disease, anxiety neurosis, and 
peripheral neuropathy.  In June 1998 the veteran appealed 
that portion of the rating decision wherein the RO denied 
entitlement to an increased evaluation for ischemic heart 
disease.  The RO issued a statement of the case in August 
1998.  The substantive appeal was received in September 1998.

The Board notes that after the most recent VA mental status 
examination in December 1998, a statement was submitted on 
behalf of the appellant, dated in February 1999, indicating 
that the appellant's anxiety had gotten worse.  The Board 
construes this statement as a notice of disagreement with the 
May 1998 rating decision wherein the RO denied entitlement to 
an increased evaluation for anxiety neurosis.  This issue has 
accordingly been placed in appellate status and is addressed 
in the remand portion of the decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the appellant underwent a VA 
examination for, in pertinent part, the heart in February 
1998.  On examination, it was noted that the appellant could 
perform level walking for up to 500 meters with shortness of 
breath in between.  

Also noted were complaints of occasional chest pain and 
occasional swelling of the feet.  Dr. L.A.A. noted that the 
appellant had four METs (metabolic equivalents).  Dr. L.A.A. 
diagnosed the appellant with arteriosclerotic cardiovascular 
disease, with concentric left ventricular hypertrophy.  

In May 1998 the RO increased the appellant's disability 
rating for ischemic heart disease from 30 percent to 60 
percent.  

In December 1998 the appellant underwent a VA examination of 
the heart.  On examination, chest pains were reported to be 
occurring on a daily basis and after walking.  It was also 
reported that the appellant would experience dizziness if he 
stood up suddenly.  Fatigue was also noted.  It was reported 
that the appellant was able to walk around the room if 
accompanied.  

The December 1998 VA examination of the heart noted symptoms 
that had not been previously noted at the February 1998 VA 
examination.  In addition, it noted that the appellant could 
only walk around the room if accompanied, whereas, at the 
February 1998 VA examination, it was noted that the appellant 
could perform level walking for 500 yards with occasional 
shortness of breath.  

The December 1998 VA examiner did not assess the appellant's 
METs to produce the appellant's production of cardiac 
symptoms, including symptoms that had not been noted at or 
had apparently progressed since the February 1998 VA 
examination.  

Rating arteriosclerotic heart disease (coronary artery 
disease) requires workload readings in METs in order to 
properly rate the appellant.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1998).  Therefore, because a METs determination 
was not made, the December 1998 VA examination is inadequate 
for purposes of adequately evaluating the current severity of 
the appellant's ischemic heart disease.  See 38 C.F.R. § 4.2 
(1998) (If an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  For this 
reason, this issue is remanded for further development.  
The Board notes that the statements submitted on the 
appellant's behalf primarily seemed to be arguing for 
entitlement to TDIU, and TDIU has been granted.  Therefore, 
the RO should first attempt to clarify whether or not the 
appellant wishes to continue his appeal with regard to an 
increased rating for ischemic heart disease.  


Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant and his custodian 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of his claim.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  The RO should schedule the appellant 
for a VA cardiovascular examination for 
the purpose of ascertaining the current 
severity of the appellant's ischemic 
heart disease.  

The claims file and copies of the 
previous and amended criteria for rating 
diseases of the cardiovascular system 
should be made available to and reviewed 
by the examiner prior completion of the 
examination.  The examination report must 
be annotated in this regard.  

The examiner should provide answers to 
the following questions in the 
examination report: 

(1)  What are the current symptoms of the 
appellant's ischemic heart disease (the 
examiner should additionally assess the 
appellant's history, if any, for 
congestive heart failure, and determine 
whether the appellant has an ejection 
fraction of less than 30 percent); and,

(2)  What is the level of activity, 
expressed in METs, at which cardiac 
symptoms such as dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced by the appellant (Note: If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
provide an estimation of the appellant's 
level of activity expressed in METs.  See 
38 C.F.R. 4.104, Note (2) (1998).  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
appellant's ischemic heart disease should 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should issue a statement of 
the case referable to the denial of an 
increased evaluation for anxiety 
neurosis, and advise the veteran of the 
requisite period of time to submit a 
substantive appeal if he wishes appellate 
review.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for ischemic heart 
disease.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


